Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Monateri (reg. no. 70,489) on 24 January 2022.

The application has been amended as follows:
Replace lines 1-8 of Claim 14 with the following:
“A driving apparatus comprising a head up display and a windshield, the head up display being disposed under the windshield, the windshield comprising a glass body and an optical film disposed on the glass body, the optical film being disposed on the windshield corresponding to the head up display;
wherein the optical film comprises a birefringent layer and a cured resin layer; the birefringent layer splitting light transmitted through the optical film into two light beams, exit 

Status of Claims
Claims 14-15 and 19-20 are allowed.

Drawings
In view of the amendments to the specification, the previous objections to the drawings are hereby withdrawn.

Specification
In view of the amendments to the specification, the previous objections to the specification are hereby withdrawn.

Response to Arguments
Applicant’s arguments, see pages 8-9 of the remarks, filed 18 November 2021, with respect to the rejection of claim 14 under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 14-15 and 19-20 under 35 USC 103 have been withdrawn. 

REASONS FOR ALLOWANCE
Claims 14-15 and 19-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 14 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a driving apparatus comprising a head up display and a windshield, the windshield comprising a glass body and an optical film disposed on the glass body, the optical film being disposed on the windshield corresponding to the head up display; wherein the optical film comprises a birefringent layer and a cured resin layer; the birefringent layer splitting light transmitted through the optical film into two light beams, exit directions of the two light beams being different from each other, and one of the two light beams split by the optical film being irradiated on the head up display, as generally set forth in claim 14, the device including the totality of the particular limitations recited in claim 14.
Claims 15 and 19-20 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872       

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872